
	
		I
		111th CONGRESS
		2d Session
		H. R. 5870
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Poe of Texas (for
			 himself and Mr. Costa) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To restrict passports of certain sex offenders, and for
		  other purposes.
	
	
		1.Restriction of passports of
			 certain sex offenders
			(a)In
			 generalThe Secretary of
			 State may revoke, restrict, or limit a passport issued to an individual who is
			 a sex offender (as defined in section 111(1) of the Adam Walsh Child Protection
			 and Safety Act of 2006 (42 U.S.C. 16911(4)) who is—
				(1)included in the
			 National Sex Offender Registry established pursuant to section 119 of such Act
			 (42 U.S.C. 16919); or
				(2)required to register in a jurisdiction’s
			 sex offender registry under title I of such Act and with respect to whom
			 information may be maintained in the National Sex Offender Registry under such
			 section 119.
				(b)ReportNot
			 later than December 31, 2011, and annually thereafter, the Secretary of State
			 shall submit to Congress a report on the number of passports the Secretary has
			 revoked, restricted, or limited in the preceding fiscal year under subsection
			 (a) or any other provision of law.
			
